Citation Nr: 0216557	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  98-14 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to July 
1971.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied a compensable rating for right ear 
sensorineural hearing loss in June 1998, and the veteran 
appealed its decision.  He presented testimony during a 
hearing before the undersigned at the RO in March 2001.

During the March 2001 hearing, the veteran withdrew the issue 
of an increased rating for tinnitus.  Accordingly, it is no 
longer for appellate consideration.


FINDINGS OF FACT

1.  The veteran's right ear puretone thresholds reported on 
VA evaluation in May 1998 were 20, 45, 85, and 95 decibels at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively, resulting 
in an average decibel loss of 61 decibels, and his speech 
recognition ability was 92 percent.

2.  His right ear puretone thresholds reported on VA 
evaluation in May 2000 were 20, 45, 80, and 95 decibels at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively, resulting 
in an average decibel loss of 60 decibels, and his speech 
recognition ability was 88 percent.

3.  The service-connected right ear sensorineural hearing 
loss does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 



CONCLUSION OF LAW

The criteria for a compensable rating for right ear 
sensorineural hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
4.87, Diagnostic Code 6100 (1998 and 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, its development and adjudication of 
the claim was consistent with them, and VA's duties have been 
fulfilled nevertheless, both from pre- and post-VCAA 
enactment action.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that VA has met its duties.  The veteran was 
notified of evidence and information needed to substantiate 
and complete his claim, including in the June 1998 and 
January 2001 rating decisions (the latter reflected in the 
January 2001 supplemental statement of the case), the 
statement of the case, the supplemental statement of the 
case, the March 2001 hearing before the undersigned, and in 
the October 2001 VCAA letter to him.

Additionally, the rating decisions, statement of the case and 
supplemental statement of the case, the RO advised the 
veteran what evidence had been obtained.

There is no indication that there are any outstanding 
relevant records.  As late as October 2001, the veteran was 
advised that he could submit additional evidence and that if 
he did not, VA would decide his claim based on evidence of 
record.  The record does establish that additional record 
were submitted.

The Board concludes that the discussions in the rating 
decisions, statement of the case, supplemental statement of 
the case, and other correspondence with the veteran informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  
See Quartuccio v. Principi, __ Vet.App. __, __, No. 01-997, 
slip op. at 6-7 (June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  There 
are no outstanding records which the veteran has identified 
as relevant and authorized VA to obtain.  Moreover, evidence 
constituting an examination or adequate for rating purposes 
is of record.  See 38 C.F.R. § 3.326, including as amended by 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  Additionally, the 
undersigned offered to hold the file open in March 2001 to 
let the veteran submit any additional evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2002), 38 C.F.R. §§ 3.159 and 
3.326 (2002) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and no further action is necessary.  VA's duties have been 
fulfilled.  The Board finds that the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's right ear puretone thresholds reported on VA 
evaluation in May 1998 were 20, 45, 85, and 95 decibels at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively, resulting 
in an average decibel loss of 61 decibels, and the 
recognition ability was 92 percent.

His right ear puretone thresholds reported on VA evaluation 
in May 2000 were 20, 45, 80, and 95 decibels at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively, resulting in an average 
decibel loss of 60 decibels, and the recognition ability was 
88 percent.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

As a preliminary matter, the Board points out that, during 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998), including the rating criteria for evaluating diseases 
of the ear.  This amendment was effective June 10, 1999.  See 
64 Fed. Reg. 25202 through 25210 (May 11, 1999).  As noted, 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Therefore, the Board must evaluate the 
veteran's claim for a higher rating for right ear hearing 
loss, under both the old and the new criteria in the VA 
Schedule for Rating Disabilities.

The Board notes that the old and new rating criteria for 
hearing loss are equally favorable to the veteran in this 
case.

Under the old version of the rating criteria, evaluations of 
hearing loss ranged from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
established eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. 4.87, Diagnostic Codes 6100 to 
6110 (1998).

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  However, while 
the above noted schedular criteria for rating hearing loss 
(i.e. those that establish the eleven auditory acuity levels) 
have not changed, and are currently located at 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2002), the June 1999 amendment 
adds the provisions of 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing impairment.  The schedular 
criteria for rating hearing loss (i.e. those that establish 
the eleven auditory acuity levels) did not change.

The provisions of 38 C.F.R., including those at § 4.85, 
Tables VI and VII, indicate that when only one ear's hearing 
loss is service-connected, and when that ear's hearing loss 
has an average decibel loss of 60 or 61 decibels and a 
recognition ability of 88 or 92 percent, a noncompensable 
rating is assigned.  

The current provisions of 38 C.F.R. § 4.86(a) provide that 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.

In applying the findings for the rating criteria, the Board 
again notes that the schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) are the same under the old and new rating provisions.  
The initial rating criteria are the same.  Turning to the 
examinations of record, the Board notes that the May 1998 
audiometric evaluation results in a numeric designation of 
II, and that the May 2000 audiometric evaluation results in a 
numeric designation of III.  These numeric determinations are 
obtained by intersecting the column in Table VI (found at 38 
C.F.R. § 4.85 of the rating schedule) for average puretone 
decibel loss reported in the audiometry reports with the 
lines for percent of discrimination reported in the 
audiometry reports.  The left ear must be treated as having a 
numeric designation of I at this point, for purposes of 
rating his service-connected right ear hearing loss 
disability, since hearing loss has been service-connected 
only in the right ear and the veteran does not have total 
deafness in both ears.  38 C.F.R. §§ 3.383(a)(3), 4.85(f) 
(2002).

Reference is then required to Table VII (found at 
38 C.F.R. § 4.85) for assignment of a percentage evaluation 
and assignment of a diagnostic code.  With a numeric 
designation of II or III for the service-connected right ear 
hearing loss and a numeric designation of I for the left ear 
since service connection is not in effect for it and since 
the conditions for treating the left ear as service-connected 
per 38 C.F.R. § 3.383(a)(3) have not been met, the point of 
intersection on Table VII requires a 0 percent evaluation 
under Diagnostic Code 6100.

Under either version of the rating criteria, the veteran's 
right ear sensorineural hearing loss does not warrant more 
than the current noncompensable rating.

Under the new rating criteria, 38 C.F.R. § 4.86 calls for the 
use of Table VIa at certain times, when that Table would 
result in a higher Roman numeral designation.  Here, however, 
the puretone thresholds reported on each examination are not: 
(a) 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz); or (b) 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  As such, Table VIa is not for application, and 
the veteran's service-connected right ear high frequency 
hearing loss is noncompensable under the applicable rating 
criteria.

The Court has established that the assignment of disability 
ratings for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App 345, 349 (1992).  The veteran is 
competent to assert that his hearing is worse or deserving of 
a compensable evaluation.  However, the results of the 
audiometric examinations are far more probative of the degree 
of the veteran's impairment.  Both audiometric test results 
indicate that a compensable rating is not warranted under the 
old or new rating criteria.

Next, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's service-connected right ear 
sensorineural hearing loss causes marked interference with 
employment or that it requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id. During the veteran's hearing before 
the undersigned at the RO in March 2001, he testified that he 
works in a supply, storage, and equipment room, and that he 
has a hard time hearing and that he would have to ask people 
to repeat themselves and that he feels embarrassed for having 
to wear hearing aids.  While the Board has no reason to doubt 
these assertions, marked interference with employment or 
frequent periods of hospitalization are not shown.

The service-connected disability does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 

The benefit of the doubt doctrine does not apply, as there is 
no doubt to resolve in the veteran's favor.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



ORDER

Entitlement to an increased (compensable) rating for right 
ear sensorineural hearing loss is denied.  





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


